Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.
Quik Stop Auto Service, Inc.,
Respondent.
Docket No. C-13-392
FDA Docket No. FDA-2013-H-0141
Decision No. CR2733

Date: March 27, 2013

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint
(Complaint) against Respondent, Quik Stop Auto Service, Inc., alleging facts and
legal authority sufficient to justify the imposition of a civil money penalty of $250.
Respondent did not timely answer the Complaint, nor did Respondent request an
extension of time within which to file an answer. Therefore, I enter a default
judgment against Respondent and order that Respondent pay a civil money penalty
in the amount of $250.

CTP began this case by serving a Complaint on Respondent and filing a copy of
the Complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The Complaint alleges that Respondent impermissibly sold
tobacco products to a minor, thereby violating the Federal Food, Drug, and
Cosmetic Act (Act) and its implementing regulations found at 21 C.F.R. Part
1140. CTP seeks a civil money penalty of $250.
On February 12, 2013, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that, within 30 days, Respondent
should pay the penalty, file an answer, or request an extension of time within
which to file an answer. CTP warned Respondent that, if it failed to take one of
these actions within 30 days, the Administrative Law Judge could, pursuant to 21
C.F.R. § 17.11, issue an initial decision ordering Respondent to pay the full
amount of the proposed penalty. Respondent did not take one of the required
actions within the time provided by regulation.

lam required to issue a default judgment if the Complaint is sufficient to justify a
penalty, and the Respondent fails to answer timely or to request an extension. 21
C.F.R. § 17.11(a). For that reason, I must decide whether a default judgment is
appropriate here, and I conclude that it is merited based on the allegations of the
Complaint and Respondent’s failure to answer them.

For purposes of this decision, I assume the facts alleged in the Complaint are true.
21 C.F.R. § 17.11(a). Specifically, CTP alleges the following facts in its
Complaint:

e Respondent owns Quik Stop Auto Service, Inc., a business that sells
tobacco products and is located at 23418 Ridge Road, Germantown,
Maryland 20876.

e On April 12, 2012, during an inspection of Respondent’s establishment, an
FDA-commissioned inspector observed a violation when Respondent sold
cigarettes to a person younger than 18 years of age.

e On June 7, 2012, CTP issued a Warning Letter to Quik Stop Auto Service
regarding the inspector’s observations from April 12, 2012. The letter
stated that Respondent’s sale of tobacco products to a minor violated
regulations found at 21 C.F.R. § 1140.14(a). The letter also advised
Respondent that failure to correct the violations could result in the
imposition of a civil money penalty or other regulatory action by FDA.

e Delivery records show that an individual named “Bailey” received the
Warning Letter on June 8, 2012. CTP did not receive a response to the
Warning Letter.

¢ On October 18, 2012, FDA commissioned inspectors documented an
additional violation during a subsequent inspection of the establishment.
At approximately 2:13 P.M., a person younger than the age of 18 was able
to purchase a package of “Newport Box” cigarettes.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section
906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b). Under 21
C.F.R. § 1140.14(a), no retailer may sell cigarettes or smokeless tobacco to any
person younger than 18 years of age.

Here, Respondent sold cigarettes to a minor in violation of the foregoing
regulations on two separate occasions, April 12, 2012, and October 18, 2012.
Respondent’s actions on two separate occasions at the same retail outlet constitute
violations of law for which a civil money penalty is merited. Accordingly, I find
that a civil money penalty of $250 is permissible under 21 C.F.R. § 17.2.

/s/
Steven T. Kessel
Administrative Law Judge

